Review of a determination made by the State Liquor Authority August 18, 1944, revoking petitioner’s then existing summer hotel liquor license for petitioner’s premises and directing the non-issuance of any such license for such premises for the period of twenty-four months after August 27, 1944. The State asserts the owner by its corporate officials, and particularly its president, suffered and permitted gambling on the licensed premises. It appears that the bartender, G-ivertzman, took bets upon horse races from a New York State Trooper. The evidence does not sustain n finding that the officers of the petitioner, particularly the officials in control of the licensed premises, had knowledge or in any way permitted or suffered gambling on the premises. The determination should be annulled on the authority of Matter of Reuben, Inc., v. State Liquor Authority (268 App. Div. 981, affd. 294 N. Y. 730). Determination annulled on the law and facts, with $50 costs and disbursements. All concur.